UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6819



ANTHONY BERNARD PAGE,

                                             Petitioner - Appellant,

          versus


JOHN TAYLOR, Warden; SAM MOORE, Unit Manager,
Y Building; B. T. MOHEAD, Hearings Officer; W.
RIVERS, Lieutenant, Sussex I State Prison;
CORRECTIONAL OFFICER PAIR, Guard, Sussex I
State Prison,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-377-AM)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Bernard Page, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Bernard Page appeals the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

leave to proceed in forma pauperis, deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Page v. Taylor, No. CA-00-377-AM (E.D. Va. filed Apr.

11, 2001; entered Apr. 13, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2